Citation Nr: 1421235	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a respiratory disability, to include sinusitis and allergies. 

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected anxiety disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to November 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In October 2010, the RO denied a claim for service connection for a respiratory disability, reopened and denied a claim for a back disability on the merits, and determined that new and material evidence had not been presented to reopen a claim for service connection for a heart disability.  In August 2013, the RO granted service connection for an anxiety disorder, not otherwise specified, evaluated as 10 percent disabling.  

The RO subsequently recharacterized the claim for a respiratory disability to include to include sinusitis and allergies.  

In May 2011, the Veteran was afforded a hearing before a Hearing Officer at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In her appeal (VA Form 9), received in March 2011, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In October 2013, the Veteran was notified that a videoconference hearing was scheduled for December 6, 2013.  

In a statement, dated December 5, 2013, the Veteran's representative stated that the Veteran wanted to cancel her hearing, and reschedule it "on or after March 2014," in order to provide the Veteran with more time to obtain additional information in support of her claims.  

Given the foregoing, the appellant should be scheduled for the next available videoconference hearing at the RO in Hartford, Connecticut, before a VLJ from the Board.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, it is important for the Veteran to understand that his case cannot be delayed indefinitely and that a further delay may not be possible. 

In August 2013, the RO granted service connection for anxiety disorder, not otherwise specified, evaluated as 10 percent disabling.  In December 2013, the Veteran filed a submission which indicates disagreement with this evaluation, and which appear to satisfy the criteria for a timely notice of disagreement (NOD). See 38 C.F.R. §§ 20.201, 20.302(a) (2013).  A statement of the case has not yet been issued as to this claim.  Because a timely NOD was filed to the August 2013 rating decision, the RO must now provide the Veteran with a statement of the case on the issue of entitlement to initial evaluation in excess of 10 percent for service-connected anxiety disorder, not otherwise specified.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should schedule the Veteran for a videoconference hearing before a member of the Board at the Hartford, Connecticut, VA RO, in the order that the first request was received.
 
2.  Issue a statement of the case with respect to the issue of entitlement to initial evaluation in excess of 10 percent for service-connected anxiety disorder, not otherwise specified.  The Veteran should be advised that she may perfect her appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b) .

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



